Citation Nr: 1738534	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-31 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to September 23, 2009, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1994 to June 1994, from October 2004 to January 2006, and from April 2006 to April 2007.  He was awarded a Combat Action Badge for his meritorious combat service in Kuwait and Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

[The Veteran had also initiated an appeal for an increased rating for his service-connected posttraumatic stress disorder (PTSD).  A June 2010 rating decision granted an increased 70 percent rating for PTSD, effective September 23, 2009 (the date of a VA examination).  Thereafter, in June 2010, the Veteran stated that he wished to withdraw his appeal of this issue.  Consequently, this matter is not before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the claim on appeal.

The record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA).  However, the decision awarding such benefits is not currently of record.  On remand, a request to the SSA for a complete set of records pertaining to the Veteran, including any decision(s) and all medical evidence considered in making the decision(s), is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Prior to September 23, 2009, the Veteran was service-connected for the following disabilities: PTSD (30 percent); right shoulder impingement syndrome (20 percent); right knee medial meniscus and anterior ligament injuries (status post surgery), right knee osteoarthritis, and calcific tendinosis (20 percent); high blood pressure and hypertensive cardiovascular disease (10 percent); and right knee residual scar after meniscal tear repair (0 percent).  His combined rating for the time period prior to September 23, 2009 was 60 percent.

A June 2010 rating decision awarded the Veteran a TDIU rating, effective September 23, 2009 (the first date on which he met the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a)).  Prior to September 23, 2009, he can only pursue a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).

The Board is precluded from assigning an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  Because there is evidence of record to suggest that the Veteran's service-connected disabilities may have precluded him from obtaining and maintaining substantially gainful employment during the period prior to September 23, 2009, the Board finds that referral of this matter to the Director of Compensation Service, for a determination as to whether an extraschedular TDIU rating is warranted prior to September 23, 2009, is necessary.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain for the record from the SSA complete copies of ALL records pertaining to the Veteran's award of SSA disability benefits, including any DECISION(S) and all medical evidence considered in making the decision(s).  Any negative search result is to be noted in the record and communicated to the Veteran.

2. The AOJ should forward the record to the VA Director of Compensation Service for a determination as to whether a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b), prior to September 23, 2009, is warranted.  In the opinion, the Director MUST specifically include a full statement as to the Veteran's service-connected disabilities (during the applicable time period), employment history, educational and vocational attainment, and all other factors bearing on the issue.

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for an effective date prior to September 23, 2009, for the award of a TDIU rating on an EXTRASCHEDULAR BASIS under 38 C.F.R. § 4.16(b).  If the claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)






The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim.  38 C.F.R. § 20.1100(b) (2016).

